h
    -.




                                   THEA~TORNEYGENERAL
                                                              OF        a’EXAS

                                                            AUSTlN            11. -rExaS

      WILL     WILSON
    *%-roRNEYGENERAL
                                                               May          10,     1961



         Honorable          Crawford            Parker,       Jr.            Opinion         No.     WW-1050
         County      Attorney
         Panola      county                                                  Re:      Whether            the Commissioners
         Carthage,          Texas                                                     Court        has     the authority              to pass
                                                                                      and enforce                a resolution          pro-
                                                                                      viding       for     the retirement               of
                                                                                      certain        appointed           employees
                                                                                      employed            and       supervised          by the
                                                                                      Commissioners                     Court     upon       their
                                                                                      reaching           retirement             age    an&when
                                                                                      they     are       fully      eligible     for    social
         Dear     Mr.      Parker:                                                    security?


                     You     have       requested         an opinion              on the following               questions:


                                   1.     Does       the Commissioners’                     Court        of
                     Panola       County,          Texas,      have         the authority            to pass
                     and enforce            a resolution            providing         for    the retire-
                     ment       of certain        employees            directly          employed             and
                     supervised            by the     Commissioners                   Court,         which
                     includes           Road     and Bridge          Department              Employees              ?


                                  2.      Does     the Commissioners’                       Court        of
                     Panola       County,          Texas,      have         the authority            to pass
                     and enforce            a resolution            providing         for    the retire-
                     ment       of certain        employees            and deputies             of the
                     offices      of County          Clerk,         County         Tax     Assessor-
                     Collector,           District        Clerk,       County         Judge,         County
                     Sheriff,       and     County        Attorney?


                     We    are     unable        to find     any     statute        dealing        with       the subject         of retire-
         ment     of county        employees           upon     their        reaching         a certain           age    and upon            their
         reaching       the age         of eligibility        for     social        security.            Articles        2351     through
         23725,     Vernon’s            Civil    Statutes,          1925,     as amended,                too lengthy            to quote       in
         this   opinion,        give     the Commissioners’                       Court     of each           County      certain       powers
         connected        with     the office         including        the responsibility                     of employing            persons
         to perform         work        on jobs      under     the     Court’s           jurisdiction             such    as positions
         necessary         to the upkeep             of the    roads         and bridges           of the respective                   counties.
Honorable          Crawford           Parker,          Jr.,         page     2        (WW-1050)




The    duties      incident         to the performance                      of the jobs             under      the Commissioners’
Court’s      jurisdiction            are     necessarily              performed                under       the direction             of the
Commissioners’                Court        acting      as a unit            and the          Court       is responsible              for   the
acts    of its     employees             in connection               with    the efficient              performance                of their
duties.      Since      the Commissioners’                           Court       has     the responsibility                  for     em-
ployees      under      its    jurisdiction,               it has      the authority                 to hire        and fire       or make
any    reasonable          regulations              it so desires              in connection                with     its    employees,
including        the power           to make         and enforce               orders          as    to the retirement                of
persons      performing              work      under          its    jurisdiction.


            Therefore,             in answer           to your         first          question,        the    Commissioners’
Court      does     have      the authority            to pass          and enforce                 a resolution            providing
for    the retirement              of appointed            employees              under         their       supervision            and
jurisdiction          upon     their       reaching           retirement               age     and when            they     are    fully
eligible     for    social         security.           However,              the present               Commissioners’                  Court
or a subsequent               Commissioners                   ’ Court        can at any             time     rescind          such     reso-
lution.


            Article        3902,         Vernon’s          Civil      Statutes,              reads      in part       as follows:


                           “Whenever               any district,             county          or precinct
            officer        shall      require        the      services           of deputies,              assis-
            tants     or clerks            in the performance                         of his    duties       he
            shall     apply        to the County              Commissioners’                        Court     of
            his     county      for      authority         to appoint             such       deputies,
            assistants          or       clerks,       stating        by sworn               application
            the number             needed,           the position            to be filled             and the
            amount         to be paid.              Said      application              shall     be accom-
            panied      by a statement                 showing             the probable              receipts
            from      fees,        commissions                and      compensation                  to be
            collected         by said         office       during          the fiscal           year     and
            the probable              disbursements                  which        shall        include       all
            salaries          and expenses              of said        office;           and said           court
            shall     make         its    order       authorizing              the appointment                 of
            such      deputies,           assistants            and clerks              and fix the          com-
            pensation          to be paid            them       within       the limitations                 herein
            prescribed             and determine                the number                to be appointed
            as     in the discretion                of said         court        may      be proper;               pro-
            vided      that    in no case             shall         the Commissioners’                       Court
            or any member                   thereof        attempt          to influence               the appoint-
            ment       of any person                as deputy,             assistant           or clerk        in any
            office.         Upon         the entry         of such         order         the officers              apply-
            ing for        such      assistants,              deputies           or    clerks        shall     be
Honorable              Crawford           Parker,             Jr.,         page      3     (WW-1050)




                authorized              to appoint         them;            ~ .    .‘I


                 The     elected         officials        of each            county        of the State             of Texas,              under         the
law,      are        given      certain         duties        connected             with        the office          which        they       are
obligated            to discharge               and perform.                     In carrying            out these             functions,           Arti-
cle     3902,         V ernon’s          Civil      Statutes,              above         quoted,        gives       each        official        the
authority            to employ           deputies,            clerical            workers,             and other              persons        of his
own choosing                  to work          solely     under            his    direction           and supervision.                       The      law
holds      the official               responsible             for         the acts       of his        employees               and the employees,
in attending             to and performing                       their       duties,           are     responsible              only       to him.


                The      Texas          Courts         have      repeatedly               held       that    the Commissioners’
Court        is a Court               of limited        jurisdiction                and has           only       such     powers           as are
conferred             upon      it,     either      by express                   terms      or necessary                  implication,              by
the     statutes         and     constitution             of the State.                   Childress              County         V-    State,       127
Tex. 343,        92 S.W.2d 1011                 (1936);             Von     Rosenberg               v.    Lovett,            173 S.W.
508,      (Civ.       App.      1915,          error      ref.       ).     As     stated        above,          we have         been        unable
to find         any    statute         giving      the     Commissioners                       ’ Court           the authority             to make
and enforce              orders          for     the retirement                   of county           employees                upon     reaching
a certain            age,      therefore,              the manner                 in which           a public       official          performs
the functions                of his      office,        with        the help         of his          authorized           deputies,            assis-
tants      and       clerks,          is not a responsibility                        of the          Commissioners’                    Court.


                As     retirement              of employees                  of elected          officials          on reaching                a cer-
tain      age     may       directly           affect     the discharging                      of the duties             of the particular
office,         the responsibility                  for    which            is in the public                 official         elected        to such
office,         the Commissioners                       ’ Court            not being           charged           with     such        responsi-
bility,         either        expressly           or impliedly,                   is not authorized                    to assume            control
and attempt              to regulate             the    retirement                 of individuals                employed             by other
elected          officials.


                Therefore,              in answer             to your            second        question,            it is the opinion                 of
this      Department              that     the     Commissioners                     ’ Court          of a county              does        not have
the authority               to pass        and enforce                a resolution               providing              for    the retirement
of certain            appointed           employees,                 employed             and        supervised               by other       elected
officials,            upon     their      reaching            retirement                 age     and when           they        are    fully      eli-
gible      for       social     security.



                                                              SUMMARY


                The      Commissioners’                    Court           of Panola            County           has     the
                authority         to pass          and enforce                a resolution              providing
Honorable         Crawford        Parker,         Jr.,    page    4      (WW-1050)




            for     the retirement          of appointed         employees,            employed
            and     supervised        by the Commissioners’                  Court,         upon
            their      reaching      retirement          age   and when         they    are    fully
            eligible     for     social     security;       however,        the present
            Commissioners’                Court    or a subsequent              Commissioners’
            Court      can at any time            rescind      the resolution.              The
            Commissioners’                Court    has    no authority          to pass       and
            enforce       such    a resolution           to cover      appointed        employees
            under      the control         and supervision             of other     elected        offi-
            cials      of the    county.


                                                               Yours     very      truly,


                                                               WILL      WILSON




IBW/pe                                                                 Assistant


APPROVED:


OPINION           COMMITTEE


W.    V.    Geppert,        Chairman
Dudley      D.    McCalla
Marietta         McGregor         Payne
Maston       Courtney
W.    Ray    Scruggs


REVIEWEDFORTHEATTORNEYGENERAL


BY:                      Morgan       Nesbitt